DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant's election without traverse of Group I (claims 1-6) in the reply filed on September 9, 2021, is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.

Drawings


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S1, S2, S3, S4, S5 and S6 found in FIGs. 6 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayatani et al. (US 6903919 and hereinafter Kayatani ‘919) with evidence of inherency provided by Lin et al. (“Flammability of Fluoropolymers” (2009) and hereinafter Lin 2009).
In regards to claim 1, Kayatani '919 discloses a multilayer ceramic capacitor (10 - FIG. 4; Column 4, Line 2) comprising: a multilayer chip (14 - FIG. 4; Column 4, Line 3) in which each of a plurality of dielectric layers (16 - FIG. 4; Column 4, Line 4) and each of a plurality of internal electrode layers (24 - FIG. 4; Column 7, Line 4) are stacked 
a first external electrode (left side 20 - FIG. 4; Column 4, Line 16) provided on the first end face (seen in FIG. 4);
a second external electrode (right side 20 - FIG. 4; Column 4, Line 16) provided on the second end face (seen in FIG. 4); and
a fluorine compound (22 - FIG. 4; Column 6, Lines 32-36; polymers of monofluoroethylene, difluoroethylene, trifluoroethylene and tetrafluoroethylene are fluorine compounds) that is adhered to at least a part of a region including a surface of the multilayer chip where neither the first external electrode nor the second external electrode is formed (seen in FIG. 4; layer 22 is adhered to surface of 14 where neither electrodes 22 are formed) and surfaces of the first external electrode and the second external electrode (seen in FIG. 4; layer 22 is adhered to surfaces of left and right electrodes 20).
Kayatani '919 explicitly discloses all the claimed limitations discussed above for claim 1, except for the fluorine compound being released at a temperature of 380 degrees C or more.

Furthermore, Lin 2009 discloses (in Figure 1 and Table I) that polyvinylidene fluoride (PVDF), which is a polymer of 1,1-difluoroethylene, decomposes (i.e. the fluorine compound being released) at 415 degrees C or more (in air) and 450 degrees C or more (in N2), and thus one of ordinary skill in the art would recognize that the fluorine compound being released at a temperature of 380 degrees C or more would have been an inherent result of heating the fluorine compound of Kayatani '919 to a temperature of 380 degrees C or more. See MPEP 2131(III).

In regards to claim 2, Kayatani '919 discloses all the claimed limitations discussed above with respect to claim 2, except for wherein the fluorine compound is a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis.
However, regarding the recitation of the fluorine compound being a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the fluorine compound being a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis, it would be expected that the fluorine with a fluorine compound, would have been in the claimed range absent any clear and convincing evidence and/or arguments to the contrary.
Furthermore, fluorine ions from fluorine compounds would be expected to have a mass to charge ratio "m/z" of 19 in a GC-MS analysis (atomic mass (m) of fluorine is 19 amu; in the case that charge (z) is 1, fluorine ions from fluorine compounds would be expected to have an "m/z" of 19 in a GC-MS analysis), and thus one of ordinary skill in the art would recognize that the fluorine compound is a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis would have been an inherent result of heating the fluorine compound of Kayatani '919 to a temperature of 380 degrees C or more. See MPEP 2131(III).

In regards to claim 3, Kayatani '919 discloses all the claimed limitations discussed above with respect to claim 3, except for wherein there is a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more.
However, regarding the recitation of wherein there is a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as there being a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary.
2), and thus one of ordinary skill in the art would recognize that there being a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more would have been an inherent result of heating the fluorine compound of Kayatani '919 to a temperature of 380 degrees C or more.  See MPEP 2131(III).

In regards to claim 4, Kayatani '919 further discloses the fluorine compound being adhered to the surface of the multilayer chip between the first external electrode and the second external electrode (seen in FIG. 4; layer 22 is adhered to the surface of 14 between electrodes 20).

In regards to claim 6, Kayatani '919 discloses all the claimed limitations discussed above with respect to claim 3, except for wherein the fluorine compound is not released at a temperature less than 380 degrees C.
However, regarding the recitation of wherein the fluorine compound is not released at a temperature less than 380 degrees C, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the fluorine compound not being released at a temperature less than 380 degrees C, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary.
2), and thus one of ordinary skill in the art would recognize that the fluorine compound not being released at a temperature less than 380 degrees C would have been an inherent result of heating the fluorine compound of Kayatani '919 to a temperature of 380 degrees C. See MPEP 2131(III).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kayatani ‘919 with evidence of inherency provided by Lin 2009, as applied to claim 1 above, and in view of Yoshii et al. (US 7304831 and hereinafter Yoshii ‘831).
In regards to claim 5, Kayatani '919 discloses all the claimed limitations discussed above with respect to claim 5, wherein the first external electrode and the second external electrode include a conductive resin layer including a metal component.
However, Yoshii '831 discloses a first external electrode (left side 30 in FIG. 1; Column 4, Line 60) and a second external electrode (right side 30 in FIG. 1; Column 4, Line 60) including a conductive resin layer (44 - FIG. 1; Column 4, Line 63) including a metal component (Column 5, Lines 17-18).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Kayatani '919 such that the first external electrode and the second external electrode include a conductive resin layer including a metal component, as taught by Yoshii '831, in order to prevent the ceramic electronic component from cracking (Column 4, Lines 6-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0256359 – FIGs. 5 & 6 and [0063]
US 2016/0024346 – FIGs. 3 - 5 and [0044] 
US 2016/0027561 – FIG. 1 and [0039]

US 2013/0057112 – FIG. 2 and [0049]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M. DUBUISSON/Examiner, Art Unit 2848                                                                                                                                                                                                        
/David M Sinclair/Primary Examiner, Art Unit 2848